ORDER

ANDEWELT, Judge.
In a March 28, 2001, order, this court recognized that its March 8, 2001, opinion *313and order contained errors that arose from oversight and omission. Because plaintiffs appeal of that decision had already been docketed in the Court of Appeals for the Federal Circuit, the court then requested that the Federal Circuit remand this action back to this court so as to permit this court to correct its errors. On April 2, 2001, the Federal Circuit granted this court’s request and remanded this action for further proceedings. Accordingly, it is hereby ORDERED:
This court’s March 8, 2001, opinion and resulting judgment are VACATED. The court will address defendant’s motion to dismiss in a future order.